Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Non-Final office is a response to the papers filed on 12/03/2019.
Claims 1-20 are pending.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fells et al. (KR 20110065552 A) further in view of Widmer et al. (Pub. No. 2014/0015522 A1).

Regarding claim 1, Fells discloses:
A wireless power transmitting device with a charging surface (see Fig. 1 and 2, see spec, there is a wireless power source 102 that obtains power and transmits this power to the portable device 104), comprising: 
a coil (see Fig. 1, coil 112, see spec, primary coil 112 to generate a voltage....); 
output circuitry coupled the coil and configured to transmit wireless power signals to a wireless power receiving device with the coil (see Fig. 2, inverter 210 and capacitor 214); 
oscillator circuitry that supplies the output circuitry with an oscillator output signal (see Fig. 2 and 4, variable frequency oscillator to detect inductance change 402, see spec, the sense circuit 206 has a variable frequency oscillator 402) ;
measurement circuitry coupled to the output circuitry (see Fig. 4, MPU microprocessor unit 406, see spec, the MPU 406 measures relative inductance by measuring the frequency of the signal....); and 
control circuitry configured to: 
perform a frequency sweep of the oscillator output signal (see spec, the sense circuit 206 uses a variable frequency oscillator to detect inductance change....), 
gather coil inductance measurements using the measurement circuitry during the frequency sweep, and determine whether an object is present at the charging based on the coil inductance measurements (see spec, the MPU will initially take a measurement and store it...., see Fig. 3B..., at the next detection time point (time F) the wireless power supply 200 will detect the change in inductance, connect the main and look for a valid device at time G. it will determine that a valid device exists.as a result at time H, the system will deliver maximum power to the portable device....).
However, Fells to disclose:
object is present at the surface based 
Thus, Widmer discloses:
object is present at the surface based (see par [0137], these measuring inductances may be planar coils on a common substrate....) coils overlapping).....).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified apparatuses for reducing power consumption of Fells to the device coil overlapping the coil base is in order to get better detection sensitivity (see Widmer par [0284]).



Regarding claim 2, Fells and Widmer disclose:
wherein the control circuitry is configured to determine whether a foreign object is present at the charging surface based on the coil inductance measurements (see Fells spec, the MPU will initially take a measurement and store it...., see Fig. 3B..., at the next detection time point (time F) the wireless power supply 200 will detect the change in inductance, connect the main and look for a valid device at time G. it will determine that a valid device exists.as a result at time H, the system will deliver maximum power to the portable device...., see Widmer par [0137], these measuring inductances may be planar coils on a common substrate....) coils overlapping....).

Regarding claim 3, Fells and Widmer disclose:
wherein the control circuitry is configured to determine whether a radio-frequency identification (RFID) device is present at the charging surface based on the coil inductance measurements (see Fells Fig. 46, RFID 4604, see spec, the present invention used in an RFID system......, see Widmer par [0137], these measuring inductances may be planar coils on a common substrate....) coils overlapping....).

Regarding claim 4, Fells fails to disclose:
wherein the control circuitry is configured to perform the frequency sweep over a frequency range that includes 13.56 MHz.
Thus, Widmer discloses:
wherein the control circuitry is configured to perform the frequency sweep over a frequency range that includes 13.56 MHz (see par [0096], HF 13.56 MHz, see par [0284]).


Regarding claim 5, Fells and Widmer disclose:
wherein the control circuitry is configured to forgo using the wireless power transmitting circuitry to transmit the wireless power signals in response to determining that the RFID device is present at the charging surface (see Fells Spec, when the RFID is placed in proximity to the reader 4602, the sensing circuit 206 determines that the tag/device is in proximity......, see Widmer par [0137], these measuring inductances may be planar coils on a common substrate....) coils overlapping....).

Regarding claim 6, Fells and Widmer disclose:
wherein the control circuitry is configured to determine whether the wireless power receiving device is present at the charging surface based on the coil inductance measurements and wherein the control circuitry is configured to control the output circuitry to transmit the wireless power signals to the wireless power receiving device in response to determining that the wireless power receiving device is present at the charging surface (see Fells spec, the MPU will initially take a measurement and store it...., see Fig. 3B..., at the next detection time point (time F) the wireless power supply 200 will detect the change in inductance, connect the main and look for a valid device at time G. it will determine that a valid device exists.as a result at time H, the system will deliver maximum power to the portable device....., see Widmer par [0137], these measuring inductances may be planar coils on a common substrate....) coils overlapping....).

Regarding claim 7, Fells and Widmer disclose:
wherein the control circuitry is configured to determine, based on the coil inductance measurements, whether a radio-frequency identification (RFID) device or a foreign object that is not an RFID device and that is not the wireless power receiving device is present at the charging surface (see Fells spec, not a valid device..., see Spec, when the RFID is placed in proximity to the reader 4602, the sensing circuit 206 determines that the tag/device is in proximity......, see spec, the MPU will initially take a measurement and store it...., see Fig. 3B..., at the next detection time point (time F) the wireless power supply 200 will detect the change in inductance, connect the main and look for a valid device at time G. it will determine that a valid device exists.as a result at time H, the system will deliver maximum power to the portable device...., see Widmer par [0137], these measuring inductances may be planar coils on a common substrate....) coils overlapping....).

Regarding claim 8, Fells discloses:
wherein the wireless power signals are configured to charge a battery on the wireless power receiving device (see spec, the MPU will initially take a measurement and store it...., see Fig. 3B..., at the next detection time point (time F) the wireless power supply 200 will detect the change in inductance, connect the main and look for a valid device at time G. it will determine that a valid device exists.as a result at time H, the system will deliver maximum power to the portable device....).

   Regarding claim 9, Widmer discloses:
wherein the control circuitry is configured to perform the frequency sweep at at least some frequencies between 5 MHz and 30 MHz (see par [0096], HF 6.78 MHz...., HF 13.56 MHz).

   Regarding claim 10, Fells and Widmer disclose:
wherein the control circuitry is configured to determine whether the object is present at the charging surface by comparing the coil inductance measurements to predetermined coil inductances as a function of 22P33488USC 1frequency over the frequency sweep (see Fells spec, the sense circuit 206 uses a variable frequency oscillator to detect inductance change....[the comparison has been performed to detect the inductance change], see Widmer par [0137], these measuring inductances may be planar coils on a common substrate....) coils overlapping).....).

   Regarding claim 11, Fells discloses:
A wireless power transmitting device with a charging surface (see Fig. 1 and 2, see spec, there is a wireless power source 102 that obtains power and transmits this power to the portable device 104), comprising: 
a coil (see Fig. 1, coil 112, see spec, primary coil 112 to generate a voltage....); 
output circuitry coupled the coil and configured to transmit wireless power signals to a wireless power receiving device with the coil (see Fig. 2, inverter 210 and capacitor 214); 
oscillator circuitry that supplies the output circuitry with an oscillator output signal (see Fig. 2 and 4, variable frequency oscillator to detect inductance change 402, see spec, the sense circuit 206 has a variable frequency oscillator 402);
measurement circuitry coupled to the output circuitry; and control circuitry configured to: perform a frequency sweep of the oscillator output signal (see Fig. 4, MPU microprocessor unit 406, see spec, the MPU 406 measures relative inductance by measuring the frequency of the signal....), 
gather coil inductance measurements using the measurement circuitry while performing the frequency sweep (see spec, the MPU will initially take a measurement and store it...., see Fig. 3B..., at the next detection time point (time F) the wireless power supply 200 will detect the change in inductance, connect the main and look for a valid device at time G. it will determine that a valid device exists.as a result at time H, the system will deliver maximum power to the portable device....), and determine whether a radio-frequency identification (RFID) device is present based on the coil inductance measurements (see Fig. 46, RFID 4604, see spec, the present invention used in an RFID system......) 
However, Fells discloses the approximation of RFID but fails to disclose:
overlapping the coil based (see par [0137], these measuring inductances may be planar coils on a common substrate....) coils overlapping).....).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified apparatuses for reducing power consumption of Fells to the device coil overlapping the coil base is in order to get better detection sensitivity (see Widmer par [0284]).

   Regarding claim 12, Fells and Widmer disclose:
wherein the control circuitry is configured to forgo using the wireless power transmitting circuitry to transmit the wireless power signals in response to determining that the RFID device is present overlapping the coil (see Fells Spec, when the RFID is placed in proximity to the reader 4602, the sensing circuit 206 determines that the tag/device is in proximity......, see Widmer par [0137], these measuring inductances may be planar coils on a common substrate....) coils overlapping).).

   Regarding claim 13, Fells and Widmer disclose:
wherein the control circuitry is configured to determine whether the wireless power receiving device is present overlapping the coil based on the coil inductance measurements (see Fells spec, the MPU will initially take a measurement and store it...., see Fig. 3B..., at the next detection time point (time F) the wireless power supply 200 will detect the change in inductance, connect the main and look for a valid device at time G. it will determine that a valid device exists.as a result at time H, the system will deliver maximum power to the portable device...., see Widmer par [0137], these measuring inductances may be planar coils on a common substrate....) coils overlapping....)

   Regarding claim 14, Fells and Widmer disclose:
wherein the control circuitry is configured to control the output circuitry to transmit the wireless power signals to the 23P33488USC 1 wireless power receiving device in response to determining that the wireless power receiving device is present overlapping the coil (see Fells spec, the MPU will initially take a measurement and store it...., see Fig. 3B..., at the next detection time point (time F) the wireless power supply 200 will detect the change in inductance, connect the main and look for a valid device at time G. it will determine that a valid device exists.as a result at time H, the system will deliver maximum power to the portable device...., see Widmer par [0137], these measuring inductances may be planar coils on a common substrate....) coils overlapping....).


   Regarding claim 15, Widmer discloses:
wherein the control circuitry is configured to perform the frequency sweep at at least some frequencies between 5 MHz and 30 MHz (see par [0096], HF 6.78 MHz...., HF 13.56 MHz).

   Regarding claim 16, Fells and Widmer disclose:
wherein the control circuitry is configured to reduce a transmit power level of the wireless power signals in response to determining that the RFID device is present overlapping the coil (see Fells Spec, when the RFID is placed in proximity to the reader 4602, the sensing circuit 206 determines that the tag/device is in proximity......, see Widmer par [0137], these measuring inductances may be planar coils on a common substrate....) coils overlapping).).

   Regarding claim 17, Fells and Widmer disclose:
	wherein the control circuitry is configured to determine whether the RFID device is present overlapping the coil by comparing the coil inductance measurements to predetermined coil inductances as a function of frequency over the frequency sweep (see Fells spec, the sense circuit 206 uses a variable frequency oscillator to detect inductance change....[the comparison has been performed to detect the inductance change], see Widmer par [0137], these measuring inductances may be planar coils on a common substrate....) coils overlapping).....).

   Regarding claim 18-20, Claims 18-20 recited all limitations that similar to claims 1-17, please see the rejection above in this office action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/Primary Examiner, Art Unit 2851